             Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 1 of 57




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 JENNIFER ECKHART and CATHY AREU,                            :
                                                             :   Civil Case No.: 20-cv-05593 (RA)
                                        Plaintiffs,          :
                                                             :
                    v.                                       :   AMENDED COMPLAINT
                                                             :
 FOX NEWS NETWORK, LLC, ED HENRY,                            :
 SEAN HANNITY, TUCKER CARLSON and                            :   Jury Trial Demanded
 HOWARD KURTZ, in their individual and                       :
 professional capacities,                                    :
                                                             :
                                        Defendants.          :
 -------------------------------------------------------------
                                                             X




        This action was originally brought by plaintiffs Jennifer Eckhart (“Ms. Eckhart”) and

Cathy Areu (“Ms. Areu” and, collectively with Ms. Eckhart, “Plaintiffs”) via the filing of the

original complaint on July 20, 2020 (the “Original Complaint,” ECF Dkt. No.1). Now, by and

through her undersigned counsel, Ms. Areu hereby amends the allegations set forth in the Original

Complaint brought by Plaintiffs against defendants Fox News Network, LLC (“Fox News”), Ed

Henry (“Mr. Henry”), Sean Hannity (“Mr. Hannity”), Tucker Carlson (“Mr. Carlson”) and

Howard Kurtz (“Mr. Kurtz”) (collectively, “Defendants”), as follows:

                                    PRELIMINARY STATEMENT

        1.       It is widely documented in the public record that Fox News has not only cultivated

and fostered an atmosphere rife with sexual harassment and misconduct, but also has consistently

accepted and rewarded that conduct. Nevertheless, Fox News would have the public believe that

                                                        1
            Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 2 of 57




it is a different place from the Fox News that was run by former disgraced Chairman and CEO

Roger Ailes. Unfortunately, it is actually worse.

       2.       As described in detail herein, Fox News continues to protect and reward

perpetrators of sexual harassment and refuses to take accountability for putting such persons in

positions of power from which they can subject women and specifically Ms. Areu and Ms. Eckhart

to sexual misconduct, sexual assault and, in the case of Ms. Eckhart, rape. Ms. Areu was further

subjected to a failure to hire and to retaliation for filing the instant lawsuit. Some of the names in

leadership may have changed since Roger Ailes’ regime, but Fox News’ institutional apathy

towards sexual misconduct has not.

       3.       Accordingly, Plaintiffs bring this action seeking injunctive, declaratory and

monetary relief against all Defendants in violation of the New York State Human Rights Law,

N.Y. Exec. Law §§ 290, et seq. (“NYSHRL”) and the New York City Human Rights Law, N.Y.C.

Admin. Code §§ 8-101, et seq. (“NYCHRL”). Additionally, Ms. Eckhart asserts claims against

Fox News and Ed Henry for violations of federal sex trafficking laws, 18 U.S.C. § 1591, et seq.,

and the Gender Motivated Violence Act, New York City Administrative Code §§ 8-901, et seq.

(“GMVA”). Finally, Ms. Areu asserts discrimination and retaliation claims against Defendant

Fox News under Title VII of the Civil Rights Act of 1964 (“Title VII”).

       4.       Ms. Areu’s retaliation claims are asserted because after this lawsuit was initially

filed, instead of remedying the issues raised in the Original Complaint, Fox News chose to retaliate

against, attack, and “victim blame” Plaintiffs, particularly Ms. Areu, by leaking cherry-picked

emails to the media to portray Ms. Areu as someone who invited sexual harassment.




                                                  2
            Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 3 of 57




       5.       Moreover, Fox News further retaliated against Ms. Areu by serving a Rule 11 letter

on her and her prior counsel. The letter threatens to seek sanctions in the event that Ms. Areu

refuses to withdraw her claims.

       6.       This latter point is, unfortunately, not surprising given who Fox News hired to

represent it in this matter; namely, the law firm of Proskauer Rose, LLP (“Proskauer”). Proskauer

has a long history of making threats and filing retaliatory litigation against individuals who allege

that they have been discriminated against or harassed.

       7.       Rather than focus on the serious allegations set forth in the complaint by women

who dedicated years of their time to Fox News and who risked their careers by coming forward,

Defendants and Proskauer further victimize and harass Plaintiffs by threatening litigation and

hurling baseless allegations against them. While it is expected from Defendants, it is outrageous

to see a law firm such as Proskauer repeatedly assist perpetrators of harassment in attacking these

Plaintiffs and intimidating other women from stepping forward because of the damage caused by

such reckless and venomous attacks.

       8.       Accordingly, Ms. Areu seeks injunctive, declaratory and monetary relief against

Defendants for violations of Title VII, the NYSHRL and the NYCHRL.

                               ADMINISTRATIVE PREREQUISITES

       9.       Plaintiffs have filed Charges with the Equal Employment Opportunity Commission

(“EEOC”) alleging violations of Title VII, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and have

notified the EEOC that litigation has been commenced by Plaintiffs. Plaintiffs therefore requested

that the EEOC issue Notices of Right to Sue to Plaintiffs. It is undersigned counsel’s experience

that the EEOC generally issues such notices promptly once informed by a plaintiff’s counsel that




                                                 3
          Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 4 of 57




litigation has commenced and conciliation will not be fruitful. Plaintiff Eckhart has reserved her

right to amend this Amended Complaint to add her Title VII claims against Fox News.

       10.     Any and all other prerequisites to the filing of this suit have been met.

                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1343

as this action asserts violations of 18 U.S.C. § 1591 et seq. and raises federal questions regarding

the deprivation of Plaintiffs’ rights. If Ms. Areu’s claims are severed from Ms. Eckhart’s, this

Court also has jurisdiction pursuant to 28 U.S.C. § 1332 based on complete diversity as Ms. Areu

is a resident of Florida, no other parties reside within the same state as any other parties, and the

amount in controversy exceeds the sum of $75,000.

       12.     The Court has supplemental jurisdiction over Plaintiffs’ related claims arising

under state and city law pursuant to 28 U.S.C. § 1367(a).

       13.     Specifically, Ms. Areu’s state and local claims are based in large part on: (i) the

unlawful harassment that resulted in inferior terms, conditions or privileges of her employment at

Fox News; (ii) Fox News’s apathy towards, and willingness to permit, sexually inappropriate

harassment and disparate treatment based on gender in its workplace; (iii) and Fox News’ choice

to retaliate against, attack, and “victim blame” Ms. Areu, by leaking cherry-picked emails to the

media to portray Ms. Areu as someone who invited sexual harassment. Ms. Eckhart’s claims under

18 U.S.C. § 1591, et seq. similarly relate to: (i) sexual harassment (and, in Ms. Eckhart’s case,

sexual assault and rape) perpetrated by Mr. Henry; and (ii) Fox News’s apathy towards, and

willingness to permit, sexually inappropriate harassment in its workplace. Case in point,

notwithstanding the fact that multiple women raised concerns about Mr. Henry in early 2017, he




                                                 4
          Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 5 of 57




was permitted to remain employed by Fox News, after which he raped Ms. Eckhart and sexually

harassed Ms. Areu.

        14.     Furthermore, both Ms. Eckhart and Ms. Areu expect to receive their Notices of

Right to Sue under Title VII after which this Court will have subject matter jurisdiction over

Plaintiffs’ Title VII claims and supplemental jurisdiction over Plaintiffs’ indisputably related state

and local law claims.

        15.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in this Court because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein, occurred in this district.

                                                 PARTIES

        16.     Plaintiff Jennifer Eckhart is a former employee of Fox News and a resident of the

State of New York. At all relevant times herein, Ms. Eckhart met the definition of an “employee”

under all relevant statutes.

        17.     Plaintiff Cathy Areu was, at all relevant times, an applicant for employment with

Fox News1 Ms. Areu is also a covered “non-employee” under the NYSHRL and NYCHRL as she

worked as a contractor and/or vendor and/or consultant for Fox News Network, LLC. Ms. Areu

is a current resident of the state of Florida.

        18.     Defendant Fox News Network, LLC. is a Delaware limited liability company with

a principal place of business located in New York, New York. At all relevant times, Fox News

was an “employer” within the meaning of all applicable statutes. At all relevant times, Ms. Areu

was within the ambit of the amendments to the NYSHRL and NYCHRL, which prohibit unlawful

discrimination against even non-employees.


1
  Ms. Areu contends that she also was an “employee” in light of the substantial control Fox News had over
her working conditions, as well as the substantial benefits she received from appearing on Fox News.

                                                    5
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 6 of 57




       19.     Defendant Ed Henry, upon information and belief, resides within the State of

Maryland and is an aider and abettor under NYSHRL and NYCHRL.

       20.     Defendant Sean Hannity, upon information and belief, resides within the State of

New York and is an aider and abettor under NYSHRL and NYCHRL.

       21.     Defendant Tucker Carlson, upon information and belief, resides within

Washington, D.C. and is an aider and abettor under NYSHRL and NYCHRL.

       22.     Defendant Howard Kurtz, upon information and belief, resides in or around

Washington, D.C., and is an aider and abettor under NYSHRL and NYCHRL.

                                 FACTUAL ALLEGATIONS

I.     MS. ECKHART

       A.      Ms. Eckhart Joins Fox News

       23.     On January 2, 2013, Ms. Eckhart began working at Fox News as a Freelance

Administrative Assistant to Liz Claman (“Ms. Claman”), who anchors “Countdown to the Closing

Bell” on the Fox Business Network.

       24.     Ms. Eckhart expected that the job would entail assisting Ms. Claman with story

ideas, managing Ms. Claman’s appearances, making phone calls and assisting with scheduling, as

well as other work-related administrative tasks.

       25.     Instead, Ms. Claman demanded that Ms. Eckhart perform a variety of humiliating

tasks, including cleaning and organizing Ms. Claman’s shoes, organizing and color coordinating

Ms. Claman’s dresses, cleaning Ms. Claman’s office and refrigerator, getting Ms. Claman lunch

and coffee, often times even having to pay with her own money, and even babysitting Ms.

Claman’s daughter outside of normal office hours.




                                                   6
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 7 of 57




       26.     Ms. Eckhart put her head down and performed these tasks without complaint, yet

she was still further belittled and mistreated by Ms. Claman. By way of only one example, after

Ms. Eckhart ordered Ms. Claman pizza for lunch one day, Ms. Claman reprimanded her over work

email for ordering “the worst pizza [she] ha[s] ever had.” When Ms. Eckhart apologized, Ms.

Claman responded, in email, “NEVER AGAIN!” This was the first of many abusive emails Ms.

Eckhart received during the course of her employment at Fox News.

       27.     By way of another example, Ms. Eckhart received an email from Ms. Claman

reprimanding her for booking a particular guest that she claimed is “hated by D.C.” Ms. Claman

went on to excoriate Ms. Eckhart (and her team) stating, “You need to tell [fill-in anchor] this is

not Varney or [‘Mornings with Maria’] where we give people a pass or say things like ‘the main

stream media ignores blah blah blah.’ [‘Countdown to the Closing Bell’] is not Trump State TV.”

       28.     This is just a few examples of Ms. Claman’s frequent yelling and berating of her

production staff over corporate email. On one documented occasion, Ms. Claman called another

former producer of hers at Fox Business “a retard” while caught on a hot microphone on set.

       29.     In June 2013, Ms. Eckhart received a nominal promotion (without a pay raise) to

Production Assistant.

       30.     Subsequently, Fox News promoted Ms. Eckhart twice, first to Booker and then to

Associate Producer.

       31.     Ms. Eckhart performed a variety of roles during her more than seven years at Fox

News including, inter alia: (i) producing “Countdown to the Closing Bell;” (ii) writing and

producing interview segments with headline newsmakers such as Berkshire Hathaway CEO

Warren Buffett, Tesla and SpaceX CEO Elon Musk and Microsoft co-founder Bill Gates; (iii)

appearing as a frequent on-air guest on Tom Shillue’s Fox News Radio show, in addition to being



                                                7
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 8 of 57




a regular on-air personality featured on Fox Nation including Tom Shillue’s “The Quiz Show”;

(iv) served as an on-air personality for a variety of other shows on Fox News (including “Your

World with Neil Cavuto”); (v) producing live broadcasts from the floor of the New York Stock

Exchange; (vi) producing CES live from Las Vegas; (vii) interviewing celebrities and high profile

athletes on the red carpet for features published on Fox News’ and Fox Business’ websites.

       B.      Mr. Henry Preys on Ms. Eckhart

       32.     At some point in 2014, Mr. Henry, who was, at the time, Fox News’ Chief

Whitehouse Correspondent based out of Washington, D.C., began following Ms. Eckhart on

Twitter when she was 24 years old.

       33.     Shortly thereafter, Mr. Henry – who was married at the time – sent Ms. Eckhart a

Direct Message (“DM”) on Twitter that said only, “beautiful.”

       34.     Ms. Eckhart was naturally put off by Mr. Henry’s inappropriate message. But,

given Mr. Henry’s stature at Fox News, and the fact that Ms. Eckhart was, at the time, a 24-year-

old recent graduate of journalism school who was just starting her career at Fox News, Ms. Eckhart

felt compelled to respond. She made it clear, however, that she was not romantically interested in

Mr. Henry by shifting the discussion to work. Specifically, Ms. Eckhart told Mr. Henry that she

was a fan of his work and that it would be an honor to meet him one day.

       35.     Mr. Henry replied by stating that he just so happened to be at Fox News’ New York

offices that day, and that Ms. Eckhart could come to meet him in one of the green rooms prior to

his on-air appearance.

       36.     Ms. Eckhart obliged, but when they met, she kept things strictly professional and

in no way gave any indication that she was romantically interested in Mr. Henry. Mr. Henry then




                                                8
          Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 9 of 57




asked Ms. Eckhart if she wanted a picture with him. Ms. Eckhart agreed, and the two had their

picture taken.

       37.       Nevertheless, later that day Mr. Henry sent Ms. Eckhart another DM in which he

asked her to send him a copy of a picture that the two had taken together. Ms. Eckhart did so, and

Mr. Henry gratuitously responded, “You are way more beautiful in person.”

       38.       When Ms. Eckhart failed to reciprocate Mr. Henry’s romantic overtures, he

persisted, continuing to DM her and asked her to get drinks with him. While Ms. Eckhart was

cordial, she made up an excuse so that she would not have to get drinks with Mr. Henry, who was

making her uncomfortable. Mr. Henry, who was intent on pursuing Ms. Eckhart despite her

rejections, wrote to her in an e-mail, “Yep. Hard to get.”

       39.       From that moment on, Ms. Eckhart became a sexual target of Mr. Henry. Mr. Henry

continued to send inappropriate, flirtatious and, at times, sexually graphic text messages to Ms.

Eckhart. He also continued to ask her out for drinks. Ms. Eckhart, a young, early-in-career

journalist in fear of losing her job, felt pressured and compelled to respond and, to a degree, “play

along” with Mr. Henry, an extremely powerful man at Fox News.

       40.       However, Ms. Eckhart continued to refuse to meet Mr. Henry for drinks.

Undeterred, Mr. Henry continued to act inappropriately and continued to try to pressure Ms.

Eckhart into having drinks with him. Finally, after several months of being worn down by Mr.

Henry’s advances, Ms. Eckhart agreed to meet him for one drink.

       41.       Mr. Henry was in New York at the time and staying at the New York Marriott

Marquis. The two met at the bar at the hotel for a drink.

       42.       Far from having any romantic interest in Mr. Henry, Ms. Eckhart actually compiled

a list of career-related questions for the meeting, hoping that she could learn from Mr. Henry.



                                                 9
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 10 of 57




       43.     After the two had finished their drinks, Mr. Henry asked Ms. Eckhart to have

another drink in his hotel room. Ms. Eckhart did not want to go, but was fearful of the

repercussions of refusing Mr. Henry’s request.

       44.     As soon as the two got into the room, Mr. Henry, out of nowhere, began forcefully

kissing Ms. Eckhart and ripped off her clothes. Ultimately, Ms. Eckhart, fearing that her career

would be over if she refused Mr. Henry, relented and had sexual intercourse with him.

       45.     After having sex, Mr. Henry started telling Ms. Eckhart that he could help further

her career and get her in the room with some “really powerful people.” The message was clear:

Ms. Eckhart would either be (i) rewarded for succumbing to Mr. Henry’s sexual advances, or (ii)

punished (i.e., be fired from her job) if she failed to comply.

       46.     When she got home that evening, Ms. Eckhart, who was distraught at the prospect

of having to sleep with Mr. Henry in order to keep her job, cried herself to sleep.

       C.      Mr. Henry Sexually Assaults Ms. Eckhart

       47.     Ms. Eckhart managed to avoid Mr. Henry for a few months, but in September 2015,

Mr. Henry was, once again, back in Fox News’ New York offices.

       48.     Mr. Henry sent Ms. Eckhart a message on WhatsApp, an instant messaging

application that Mr. Henry had previously told Ms. Eckhart to download and use when

communicating with him. In that message, Mr. Henry demanded that Ms. Eckhart remove her

underwear while at work at Fox News, and put them in an envelope for him. This, of course, was

an extremely humiliating and disgusting request. But, in fear knowing that she would face

retaliation if she refused to comply, Ms. Eckhart did so. Mr. Henry came to Ms. Eckhart’s desk to

retrieve the envelope.




                                                 10
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 11 of 57




       49.     Later that day, Mr. Henry demanded that Ms. Eckhart meet him in one of the Guest

Offices on the 17th floor of the Fox News building.

       50.     When Ms. Eckhart arrived at the room, Mr. Henry was on the phone. Ms. Eckhart

repeatedly indicated that she had to leave because a car was waiting for her outside to take her and

Ms. Claman to the New York Stock Exchange for a live broadcast.

       51.     Rather than letting Ms. Eckhart leave, Mr. Henry got off of the phone and pinned

Ms. Eckhart to the wall inside the Guest Office. He began subjecting her to forceful and unwanted

kissing. He then quickly unzipped his pants, and physically used his hand to force Ms. Eckhart’s

head down to his penis. While forcefully moving Ms. Eckhart’s head back and forth, Mr. Henry

physically forced her to perform oral sex on him. After Mr. Henry came, Ms. Eckhart immediately

ran out of the office in a state of shock, panic and fear.

       52.     Although Ms. Eckhart was able to avoid seeing Mr. Henry after the September 2015

sexual assault on office property, he continued to send her lewd and graphic sexual messages.

       53.     In one message to Ms. Eckhart he wrote, “I’d like to wipe you with my tongue.”

       D.      Fox News Is Put on Notice of Mr. Henry’s Sexual Misconduct

       54.     In May 2016, it was revealed by numerous media outlets that Mr. Henry had

engaged in an affair with a Las Vegas stripper.

       55.     Mr. Henry was given a “slap on the wrist” by Fox News executives, and took a four

month leave of absence, which included a trip to Capri, Italy. He returned to Fox News in August

2016, having suffered no repercussions for his conduct.

       56.     Mr. Henry’s return to Fox News directly coincided with Gretchen Carlson and other

Fox News female employees coming forward with allegations of sexual harassment against then-




                                                  11
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 12 of 57




CEO Roger Ailes. As a result, Fox News hired the law firm Paul, Weiss, Rifkind, Wharton &

Garrison LLP (“Paul Weiss”) to conduct an investigation into sexual harassment at Fox News.

       57.      During the Paul Weiss investigation, multiple women complained that Mr. Henry

had subjected them to sexual harassment and/or unwanted sexual messages. Yet, upon information

and belief, Fox News took no remedial action, and allowed Mr. Henry to continue working.

       58.     Not only did Fox News not reprimand Mr. Henry in light of the Paul Weiss

investigative findings, but Mr. Henry was rewarded with a fill-in anchor position on “Fox &

Friends Weekend.” Moreover, HarperCollins, an affiliate of Fox News, subsequently gave Mr.

Henry a lucrative book deal.

       E.      Mr. Henry Rapes Ms. Eckhart

       59.     Meanwhile, upon his return to work, Mr. Henry began sending Ms. Eckhart lewd

sexual messages again.

       60.     In the Fall of 2016, Mr. Henry sent Ms. Eckhart a link to a song entitled “Save a

Horse, Ride a Cowboy.” Ms. Eckhart, confused, asked Mr. Henry if he was trying to tell her

something. He responded, “That I want you to ride ME?” “Yesss” “I am telling you that!!”

       61.     Mr. Henry’s messages began turning darker and violent, as he revealed an apparent

obsession with Bondage/Discipline/Dominance/Submission (commonly referred to as BDSM)

related sex practices.

       62.     On Valentine’s Day, 2017, Mr. Henry wrote to Ms. Eckhart, “Fuck you and your

safe word. You will know when I’m done.”




                                               12
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 13 of 57




       63.     When Ms. Eckhart tried to end the conversation by saying that Mr. Henry needed

to be nicer to her because it was Valentine’s Day, he responded, “Nah. Valentine my ass.” When

Ms. Eckhart again attempted to end the conversation by sending two emojis to Mr. Henry, he

responded violently, “Get on your knees again and I’ll give you your valentine.”

       64.     Not long thereafter, Mr. Henry asked Ms. Eckhart to meet in person. She told Mr.

Henry in text messages that she had a date and was very busy. Mr. Henry proceeded to accuse

Ms. Eckhart, again, of playing “Hard to get.” Ms. Eckhart, fearful that Mr. Henry was unhappy

(and in fear of her safety and job), said that she always makes herself available to him. Mr. Henry

responded, “#obey” “or” “#discipline.”




       65.     In another wildly inappropriate string of text messages, Mr. Henry wrote that “the

more impaired [Ms. Eckhart was] the better.” He also wrote that he liked Ms. Eckhart “owned

and submissive” and asked her for “more anal” sex (Ms. Eckhart did not at any time have anal sex

with Mr. Henry).




       66.     At some point in 2017, Mr. Henry asked Ms. Eckhart to meet him for a drink at

Fresco by Scotto, a New York City restaurant and frequent gathering place of Fox employees. Ms.

Eckhart was afraid that if she, again, refused, Mr. Henry would retaliate – indeed, he explicitly

told her that if she did not “obey” him, she would be “disciplined.” Ms. Eckhart knew that the


                                                13
          Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 14 of 57




restaurant would be busy, and that she would likely run into other Fox News colleagues there, as

the restaurant is owned by a local Fox affiliate anchor in New York City. Therefore, she felt safe

at that facility.

        67.         When she met Mr. Henry for the drink, he told her that Fox News was rewarding

him with “his very own show.” This, of course, would make Mr. Henry even more powerful at

Fox News. Accordingly, Ms. Eckhart was now even more intimidated, particularly since he had

sent the message stating that she had better comply with his demands.

        68.         Mr. Henry invited Ms. Eckhart to take a walk and discuss her career at his hotel in

midtown Manhattan, where Fox News frequently lodged its visiting employees, which was a short

walk from Fresco by Scotto. Out of concern for her job, Ms. Eckhart complied.

        69.         Ms. Eckhart never could have imagined what would happen next.

        70.         The moment that Mr. Henry and Ms. Eckhart entered into his hotel room, Mr.

Henry forced himself upon Ms. Eckhart, pinning her against a wall, and forcefully ripped off her

clothing. Mr. Henry then immediately forced Ms. Eckhart’s hands behind her back and applied

metal handcuffs to Ms. Eckhart’s wrists to restrain her.

        71.         Ms. Eckhart pleaded with Mr. Henry, telling him that the handcuffs were painful

and hurting her wrists. Mr. Henry did not stop. Instead, he threw Ms. Eckhart onto the hotel bed

naked, helpless and handcuffed.

        72.         Mr. Henry proceeded to take naked photographs of Ms. Eckhart on his iPhone while

laughing. She again pleaded for him to stop, and demanded that Mr. Henry delete the naked photos

he took of her without her consent. Mr. Henry simply laughed at Ms. Eckhart and did not delete

the photos. Ms. Eckhart realized that Mr. Henry was taking these degrading photographs of her in

order to blackmail her, and ensure that she never exposed his conduct.



                                                    14
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 15 of 57




       73.     When Mr. Henry was done taking photographs, he proceeded to forcefully rape Ms.

Eckhart while she was still restrained and helpless in handcuffs. While raping Ms. Eckhart, Mr.

Henry performed sadistic acts on Ms. Eckhart, which included, among many other things, violently

hitting her in the face multiple times.

       74.     Ms. Eckhart did not consent to any part of this violent, painful rape.

       75.     The day after this rape, Ms. Eckhart told Mr. Henry that he had physically injured

her. Specifically, she told him in text messages that she had sore wrists (they were actually

bleeding), a mark on her buttocks, a broken nail and a bruise on her leg, among other injuries to

her body.

       76.     Mr. Henry did not even attempt to hide the fact that he was violent with Ms.

Eckhart, and sent her more WhatsApp messages that read, “You’ll cum back for more,” “Will let

you know,” “If/when avail” “so you can get slapped around some more” and “Gona make you my

little whore again.” He also wrote, “You know” “Who” “Your daddy” “Is[.]” “Good long session

last time[.]” “Left you bruised[,] batter[ed][,] dazed.” Mr. Henry further admitted the sadistic and

non-consensual nature of his actions when he wrote to Ms. Eckhart “When u r owned” “U don’t

get a” “choice.”




                                                15
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 16 of 57




       F.      Mr. Henry Continues to Harass and Retaliates Against Ms. Eckhart, and Fox
               News Terminates Her Employment

       77.     Following this incredibly violent rape, Ms. Eckhart made every possible effort to

cease all communications with Mr. Henry.

       78.     Unfortunately, however, they continued to see each other in the halls of Fox News’

New York City offices.

       79.     When this happened, Ms. Eckhart refused to even come close to Mr. Henry and, in

response, he continued to harass and retaliate against her for rejecting his continued advances.

       80.     By way of example, on October 5, 2018, Ms. Eckhart saw Mr. Henry approaching

her at the Fox News offices. She immediately turned around and walked in the opposite direction.

This angered Mr. Henry, who e-mailed her later that day saying, “Why’d you turn away today?”

Ms. Eckhart never responded.

       81.     Less than three weeks later, Mr. Henry again attempted to engage with Ms. Eckhart

by sending her a Twitter DM that said, “YO!” Ms. Eckhart, again, did not respond.




                                                16
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 17 of 57




       82.     By way of another example at the offices of Fox News in New York, Ms. Eckhart,

yet again, tried to ignore and even physically ran away from Mr. Henry to avoid having any

interaction with him. Mr. Henry texted Ms. Eckhart an image of a football player doing “the

Heisman pose,” implying she was trying to get away from him, which she was.

       83.     In December 2019, despite the fact that Fox News was well aware of Mr. Henry’s

inappropriate sexual misconduct, it was announced that Mr. Henry was promoted to the position

of co-anchor of the “America’s Newsroom” program.

       84.     On February 10, 2020, Ms. Eckhart complained to Denise Collins (“Ms. Collins”),

the Senior Vice President of Human Resources at Fox News, as well as her supervisor, Brad Hirst

(“Mr. Hirst”), about the fact that she was experiencing a toxic work environment at Fox News.

       85.     Neither Ms. Collins nor Mr. Hirst ever followed up with Ms. Eckhart about her

concerns in this regard, nor did either make any effort to investigate or remediate the toxic working

environment.

       86.     Instead, on June 12, 2020, Fox News retaliated against Ms. Eckhart by informing

her that her employment would be terminated effective June 26, 2020, after more than seven years

of employment.

       87.     On June 25, 2020, prior to the effective date of her termination, Ms. Eckhart put

Fox News on notice that she had retained legal counsel and intended to bring legal claims in

relation to Mr. Henry’s misconduct. Ms. Eckhart’s counsel laid out all of the foregoing to Fox

News’ in-house attorney, as well as Fox News’ outside investigator.

       88.     On July 1, 2020, Fox News terminated Mr. Henry, and purported to take credit for

acting appropriately. Nothing could be further from the truth. Indeed, in Fox News’ public




                                                 17
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 18 of 57




announcement, it grossly mischaracterized Mr. Henry’s behavior by whitewashing it as merely

“sexual misconduct,” rather than violent sexual assault.

       89.     Fox News did not terminate Mr. Henry for his misconduct – it terminated Mr.

Henry because it realized it was on the precipice of a public relations nightmare.

       90.     While Mr. Henry, no doubt, should have been terminated for his conduct, Fox News

never should have put him in a position to engage in this behavior to begin with. Fox News,

including, upon information and belief, Fox News’ Executive Vice President of Human Resources,

Kevin Lord, as well as Fox News President and Executive Editor, Jay Wallace, and Fox Business

Network President, Lauren Petterson, was on notice of Mr. Henry’s sexual misconduct towards

other women at Fox at least as early as 2017. Nevertheless, Fox News not only supported Mr.

Henry, but also promoted him to a co-anchor position.

       91.     As a result, he held a position of power from which he felt emboldened to violently

rape Ms. Eckhart.

       92.     Fox News also rewarded Mr. Henry with a new streaming show on Fox Nation

called, ‘Ed Henry’s Front Row Seat.’ Moreover, HarperCollins, an affiliate of Fox News,

subsequently gave Mr. Henry yet another book deal.

       93.     To add insult to injury, Fox News did not even notify Ms. Eckhart of the fact that

it would be terminating Mr. Henry after the findings of its internal investigation. Thus, she was

left to learn of this decision from the media and Twitter. Fox News also sent an internal memo to

thousands of its employees, including Ms. Eckhart’s former colleagues at the network, about the

decision to terminate Mr. Henry without consulting with or notifying Ms. Eckhart.

       94.     This conduct on the part of Fox News is abhorrent, and, of course, only served to

greatly increase the trauma that Ms. Eckhart is experiencing as a result.



                                                18
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 19 of 57




          95.     Fox News engaged in this retaliatory conduct because Ms. Eckhart engaged in

protected activity by hiring counsel and putting Fox News on notice of her intent to bring legal

claims.

   II.          CATHY AREU

          A. On-Air Fox News Personalities

          96.     Unlike most industries, the News and Media industry veers from the normal hiring

process, particularly with respect to their on-air personalities.

          97.     Instead of a traditional approach such as filling out an application and interviewing

for the job, on-air personalities undergo a “field test” of sorts wherein their previous on- air work

serves as their resume and their interview often takes the form of an engagement as a contributor,

pundit or analyst (“Contributor”) auditioning live on a network program.

          98.     At Fox News, there are two primary contributor roles: Paid and Unpaid. Upon

information and belief, Fox News paid contributors either receive an annual salary or are paid per

appearance.

          99.     This unorthodox hiring process, while often effective, can have its pitfalls when it

is not monitored.

          100.    At Fox News, this hiring process is much like the “casting couch” of Hollywood

where female contributors are subjected to different standards for obtaining a paid role or position

in the Fox News family.

          101.    Like Ms. Areu, many women join Fox News through an unpaid contributor or

analyst role with the expectation and understanding that if they perform, and their ratings meet

expectations, there is a permanent, paid position at Fox News waiting for them.




                                                   19
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 20 of 57




       102.     Ms. Areu arrived at Fox News after several appearances on other networks.

Initially, and as Ms. Areu’s appearances increased on top-rated Fox shows, she repeatedly

expressed her interest in securing one of the valued paid contributor positions at Fox News.

              i.   Ms. Areu becomes a Regular, but Unpaid, On-Air Personality

       103.     In or around 2017, Ms. Areu became a regular “analyst” on Fox News. She could

be seen on the network approximately five (5) or more times per week, including appearances on

the most highly rated programs on Fox News, including “Tucker Carlson Tonight,” “Media Buzz

with Howard Kurtz,” “Hannity,” and “The Ingraham Angle,” “Outnumbered,” “Fox and Friends,”

“Fox and Friends First,” “Waters’ World,” “The Story,” “Fox News @ Night” with Shannon

Bream, Niel Cavuto’s “Cavuto Live,” “Your World,” and “Coast to Coast.”

       104.     During this time, Ms. Areu was expected to appear on every show regardless of

how little notice she was given. She was required to stay up to date on all current events to ensure

that she would be prepared to discuss any relevant topic. When she was not appearing on shows,

she was prepping for them.

       105.     When she moved to Florida in January 2019, Ms. Areu was flown to and from New

York and provided with hotel rooms in order to make her regular appearances. However, she was

never compensated for her appearances.

       106.     In 2018, Ms. Areu became particularly well known for her segments on “Tucker

Carlson Tonight,” where she was given one of the four regular segments on the show and appeared

on an ongoing basis as the Liberal Sherpa.

       107.     In 2018, “Tucker Carlson Tonight” was the second highest-rated show on Fox

News (after “Hannity”)2 and Ms. Areu appeared at least twenty-two (22) times.


2
 See https://thehill.com/homenews/media/421114-fox-news-wins-2018-ratings-race-msnbc-has-its-best-
year-ever.

                                                20
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 21 of 57




       108.    Indeed, Ms. Areu’s Liberal Sherpa segments garnered tens of millions of views and

continue to be accessible on Fox News’ website. They were also for a time, and may still be, the

most viewed segments on Fox News.

       109.    As a result of the success of Ms. Areu’s appearances, the “Tucker Carlson Tonight”

show created individualized graphics and an audio package for Ms. Areu’s Liberal Sherpa

appearances.

       110.    In April 2018, Ron Mitchell, the vice president of primetime programming at Fox

News, told Ms. Areu that the Liberal Sherpa segment was “the best re-occurring segment in many

years” and said: “You now have what so many on-air personalities take many years to develop –

your own catchphrase!” In June 2018, Mr. Mitchell emailed Ms. Areu with the subject heading:

“You are getting your own special!” and in the body of the email wrote: “On Tucker’s show on

July 4 – nothing but the Liberal Sherpa.”

       111.    As a result, in 2018, Ms. Areu began having serious conversations with a myriad

of employees at Fox News, regarding being brought on board as a paid contributor, including Mr.

Mitchell. In July 2018, after a Liberal Sherpa segment on “theybies” went viral, Mr. Mitchell

emailed the following to Ms. Areu: “They think it will hit 20 million by the end of the week!” He

then stated: “And I just remembered that I owed you [an] answer on meetings with executives. …

I know that you are already on the list.”

       112.    During that time, Ms. Areu also began working with her agent at William Morris

and was nearing the “financials” stage of the contract with Fox News. According to Ms. Areu’s

agent, Fox News was in final discussions to bring her on board as an official paid contributor.




                                                21
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 22 of 57




              ii.    Influence and Control of Network Anchors

       113.      At Fox News, hosts and anchors are given extensive control and influence over the

production of their programs, including the guests and contributors participating in their shows.

       114.      Combine top ratings and large audiences and these hosts become extremely

powerful across the Fox News universe.

       115.      At Fox News, the top two shows are helmed by men, Tucker Carlson and Sean

Hannity.

       116.      These men have unbridled control over their programming, the contributors who

appear and who will rise through the ranks of Fox News. With a single stroke these men can make

or break one’s career at Fox.

       117.      It was known that if you said “no” to one of these powerful hosts it would end your

opportunity for a paid contributor role on their show and other Fox programming.

              iii.   Male Contributors

       118.      During Ms. Areu’s tenure with Fox News, male contributors were consistently

treated differently than female contributors.

       119.      Ms. Areu witnessed male contributors obtain paid positions without being required

to go through a lengthy audition process to prove themselves on-air.

       120.      For example, in June 2018, Ms. Areu went on-air with Dan Bongino on “Hannity.”

Prior to air-time, Ms. Areu watched as Sean Hannity asked Mr. Bongino if he needed help

becoming a contributor. Mr. Bongino said, “Yes.” Then, Ms. Areu. Mr. Bongino, and Mr. Hannity

debated on air. Several months later, Mr. Bongino was hired as a paid contributor.




                                                 22
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 23 of 57




        121.   Ms. Areu had similarly approached Mr. Hannity. While his show did create a

somewhat regular segment in which Ms. Areu debated Tomi Lahren, Ms. Areu once again did so

without compensation.

        122.   Ms. Areu also witnessed Gianno Caldwell’s rise to paid contributor. In fact, in or

about April 2017, she was asked to debate him on Fox Business so the network could see how well

he could handle it. Afterwards, Ms. Areu was asked her opinion about Mr. Caldwell’s

performance. He, too, became a paid contributor without a lengthy audition process.

        123.   There was a clear divide in the way in which males and females were given paid

positions at Fox News. Ms. Areu had become a regular segment on one of the most highly rated

programs on Fox News; she was frequently asked to appear on other shows; and, most importantly,

she had proven to be a ratings sensation, yet she was not hired as a paid contributor despite her

long running audition.

        124.   In fact, in 2019, Ms. Areu was approached by Lawrence Jones, who had already

bypassed Ms. Areu into a paid position, to appear on his new Fox Nation show to help him with

his ratings.

               iv.       Path to Paid Contributor for Areu and Other Women

        125.   In addition to the delays and steering away from paid positions that male

contributors did not have to face, male contributors were also not required to endure various forms

of harassment on account of their gender.

        126.   Despite all her accomplishments and her experience, it became evident to Ms. Areu

that she had two choices in deciding which path she was permitted to take to get to where she

wanted at Fox News. Succumb to the desires of men in power or attempt to navigate the

misogynistic culture that permeated her workplace. Ms. Areu chose the latter.



                                                23
            Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 24 of 57




           127.   As experienced by Ms. Areu, female contributors were often subjected to a rather

well-known “pay to play” policy that applied strictly to them. It was made clear through repeated

actions of various men in positions of power that if a female contributor wanted to advance her

career at Fox News , they had to engage in or be subjected to behavior that has no place in a work

setting.

           128.   These propositions came in many forms, but they came in repeatedly and directly

by various Fox News employees and representatives. Often, they would be invitations to hotels,

offers to go to dinner, suggestions of rendezvous while wives were out of the picture, or direct

suggestions of sexual encounters.

           129.   Alternatively, for those women who would not succumb to these ploys, they are

left with dealing with sexually suggestive behavior, objectification, and comments regarding their

appearance or personal lives.

           130.   From the outset, Ms. Areu made it clear she would not engage in any “pay to play”

although she was confronted with it and forced to navigate it in a way that would hopefully

preserve her career and opportunity. Ms. Areu made it a habit to come to work to work and not

linger so as to attempt to avoid any opportunity for harassment.

           131.   At one point, out of concern for her own safety working nights alone with several

men and no Fox management or human resources present, she began to bring someone with her to

safeguard against possible risks related to working with these individuals.3

           132.   Eventually, it became evident to Ms. Areu that her success at Fox News was tied to

her willingness to “pay to play” and refusing to play was e fatal to her future at Fox.


3
 As an unpaid contributor, Ms. Areu was never provided with any of the standard on-boarding documents
provided by a Company upon hire. As a result, Ms. Areu was never given any information from Fox News
about who to contact about workplace issues, nor was she provided with the process for doing so.


                                                  24
            Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 25 of 57




          133.    For example, Ms. Areu jokingly texted former anchor, Ed Henry: “Is Sandra [his

co-host on “America's Newsroom”] fired yet? Mr. Henry responded: “You haven’t taken care of

me yet.”

          134.    On another occasion, Ms. Areu texted Mr. Henry and asked whether he would

recommend that she speak to Fox News executive Lauren Petterson about a paid position. Ms.

Areu ended the text by jokingly saying “who can hire me for [wine emoji] money there? Mr. Henry

responded: “U want wine money? I can prob do that [laughing face emoji].” He then followed up

with: “So I buy u wine. And u perform tasks?”

          135.    The male applicants at Fox News did not face these same hurdles.

          136.    Indeed, as a decades-tenured cameraperson explained to Ms. Areu, it is well known

that the way for women to get ahead at Fox News is to “pay to play” unlike the men who receive

job offers based on legitimate criteria.

          B. Culture of Objectification and Harassment at Fox News

                      i. History of Fox News

          137.    In 2016, Roger Ailes, the Chairman and CEO of Fox News Channel and Fox

Business Network, was pushed out of Fox News after accusations of sexual harassment.4 The

Company reached settlements with at least six women who accused Mr. Ailes of sexual

harassment.5

          138.    In 2017, the NY Times detailed the decades-long pattern of sexual harassment that

Fox News knowingly permitted in its workplace by anchor Bill O’Reilly. Indeed, from 2002

through 2016, Bill O’Reilly engaged in the sexual harassment and verbal abuse of at least five



4
    See https://www.bbc.com/news/world-us-canada-36862714.
5
    See https://www.nytimes.com/2017/04/01/business/media/bill-oreilly-sexual-harassment-fox-news.html.


                                                   25
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 26 of 57




women.6 Throughout that same time, despite Fox News being aware of the accusations, Mr.

O’Reilly continued to rise to the very top of the Company.

       139.    As Wendy Walsh, a former on-air guest on Mr. O’Reilly’s show, detailed: Mr.

O’Reilly’s offer to make her a contributor “never materialized after she declined an invitation to

go to his hotel suite after a dinner in 2013.”7

       140.    Mr. O’Reilly was not the only powerful man at Fox News using a “pay to play”

tactic. Indeed, as detailed herein, this pattern and practice was commonplace at Fox News.

       141.    In July 2017, Fox News anchor, Charles Payne, was suspended after a frequent on-

air guest reported that she was forced to engage in a sexual relationship with Mr. Payne in exchange

for increased on-air appearances. She specifically alleged that Mr. Payne promised that he would

help her obtain a paid contributor position. She alleged that after she complained to Fox News, she

was blacklisted by the Company.8

       142.    As Mr. Payne returned from his suspension, in September 2017, Fox News anchor

Eric Bolling parted ways with the network after allegations of sexual misconduct.9

       143.    At the time, the company made promises that it was committed to “maintaining a

work environment based on trust and respect,” but it is clear that Fox News failed to keep that

promise.

       ii.     The Men of Fox News

       144.    Since late 2017, Ms. Areu was increasingly subjected to a barrage of sexual

harassment at Fox News. Ironically, it appeared to Ms. Areu that Bill O’Reilly’s termination for




6
  Id.
7
  Id.
8
  See https://www.nytimes.com/2017/09/18/business/media/fox-news-lawsuit-charles-payne.html
9
  See https://variety.com/2017/tv/news/fox-news-eric-bolling-investigation-1202552350.

                                                  26
            Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 27 of 57




sexual harassment had left a vacuum at Fox News and the male anchors were vying to fill Mr.

O’Reilly’s power position.

          145.     Unlike many analysts at Fox News, Ms. Areu successfully juggled hundreds of

appearances on Fox News, even appearing on multiple shows in one day on several occasions. She

made appearances on early morning, mid-day, primetime, and late-night shows on Fox News. For

example, Ms. Areu appeared on “Fox and Friends” (and “Fox and Friends First”), “Watters

World,” “Media Buzz,” “Your World with Neil Cavuto,” “The Ingraham Angle,” “Outnumbered,”

“The Kelly File,” “The O’Reilly Factor,” “Hannity,” “The Story,” “Fox News at Night with

Shannon Bream,” and “Tucker Carlson Tonight.” She has also appeared on many Fox Nation10

shows, including “Quiz Show,” “Deep Dive,” “The Lawrence Jones Show,” “Keeping Up With

Jones” and “Moms.”

          146.     As a result, she fully experienced what it was like to work on a wide variety of Fox

News’ shows around the clock and she was exposed to an inordinate number of men in positions

of power at Fox News, including Tucker Carlson, Howard Kurtz, Sean Hannity, Ed Henry, and

Gianno Caldwell.

          147.     Some of the men in power were straight forward about their expectation that Ms.

Areu “pay to play” if she expected something as small as a lunch meeting with a powerful pundit,

for example, while others ultimately used their power to ensure that Ms. Areu would never receive

a paid position after she refused to engage in and/or respond to their sexually inappropriate

behavior.




10
     Fox Nation is a digital streaming platform that includes original programming for a paid subscription.

                                                      27
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 28 of 57




           a. Sean Hannity

       148.    For example, Ms. Areu was scheduled to appear on The Sean Hannity Show on

March 8, 2018. She asked whether she could bring a guest, and she was permitted to do so. As

Ms. Areu and her guest walked into the studio prior to the show starting, a cameraman ordered her

guest to sit quietly in the corner, which he did.

       149.    Ms. Areu then walked over to Mr. Hannity to say hello. He immediately noticed

that she brought a guest, which seemed to annoy him. Mr. Hannity asked the guest about his

relationship with Ms. Areu. As the guest attempted to deflect the questions, Mr. Hannity was

insistent on knowing the details of the relationship.

       150.    Ms. Areu attempted to change the conversation by commenting on the number of

papers scattered across the desk. He shuffled the papers around and commented, in sum and

substance, “you think I need these papers for you?” Ms. Areu was taken aback by his comment.

       151.    Mr. Hannity then pointed to the e-cigarettes on the desk and told Ms. Areu to take

a puff. She politely declined given that she has asthma, but Mr. Hannity gestured toward the e-

cigarette advertisers in the room. At first, Ms. Areu pretended to smoke the e-cigarette, but when

Mr. Hannity continued to insist, she smoked it and began coughing. Mr. Hannity laughed.

       152.    Mr. Hannity then returned to questioning Ms. Areu’s guest. He asked the guest

whether he intended to take Ms. Areu on a date to Del Frisco’s after the show. The guest responded

that he had an early day the next morning. Mr. Hannity then stated that the guest had to take this

“beautiful woman” out on a date and kept asking the guest whether he would agree to do so.

       153.    When the guest did not respond in the manner Mr. Hannity was seeking, he began

loudly calling out to other males in the room. The other men in the room began laughing and saying

they would take Ms. Areu on a date.



                                                    28
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 29 of 57




       154.    Ms. Areu was understandably mortified and made clear that she was incredibly

uncomfortable. Yet, Mr. Hannity continued to ask each and every male in the room. Finally, Mr.

Hannity turned to Ms. Areu’s guest and said, “If all these men are willing to take her out on a date,

why won’t you?” as he began throwing out $20 bills on the table in front of him.

       155.    Ms. Areu was rattled and just wanted the entire thing to end so she gestured toward

her guest and pleaded with him to just accept the money so that the humiliation would end. Mr.

Hannity then demanded that the money be used to buy a pineapple drink that is made specifically

for Mr. Hannity at Del Frisco’s. He asked for proof that it was ordered.

       156.    Ms. Areu knew that she would never get asked back on Mr. Hannity’s show again

if she did not thank Mr. Hannity for the drink and for having her on his show. That is, of course,

simply the way that the Fox News television world works; namely, that women who do not accept

misogynistic behavior from the extremely powerful male hosts do not get invited back to

shows. As a result, Ms. Areu emailed the show to thank Mr. Hannity for having her on, and for

the drinks. To date, Ms. Areu has thanked every producer/booker for her invitation to appear on a

show, whether or not it was a wonderful or horrible experience. As anyone in the TV industry will

attest, thanking a show for an appearance is proper etiquette if you want to get asked back.

       157.    However, Ms. Areu was not actually grateful for Mr. Hannity’s conduct. Rather,

as stated above, she was mortified by it. Ms. Areu also later sent a text message to a Cavuto

producer in which she states that Hannity sent her to Del Friscos for the pineapple drink, but that

she likes wine. She further says to the producer/booker: “don’t tell [Hannity] [that she does not

like the pineapple drink],” which also demonstrates that the post-incident emails were nothing

more than an effort to be polite and avoid retaliation. The staffer replied: “your secret is safe with

me.”



                                                 29
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 30 of 57




       158.    The below picture was taken in the studio on March 8, 2018. The money (along

with an e-cigarette that Mr. Hannity had Ms. Areu smoke are on the left side of the set desk.




       159.    While Ms. Areu appeared on Mr. Hannity’s show a few times after the incident

(sometimes with guest hosts and not with Mr. Hannity), she appeared approximately twice in 2019

and has not appeared since July 2019.

       160.    In further keeping with its years’ long practice of retaliating against women who

are courageous enough to speak out against sexual harassment in the workplace, Fox News

immediately retaliated against Ms. Areu by: (i) leaking the aforementioned emails to knowingly

create the false impression that Ms. Areu enjoyed being “auctioned off” to the men on Mr.

Hannity’s set; and (ii) threatening to seek sanctions against Ms. Areu and her former attorneys if

she refused to withdraw her claims against Mr. Hannity.

       161.    In an October 29, 2014 interview by Eric Kelsey for Reuters, Mr. Hannity stated:

“I have an outgoing personality, and I notice that everybody else does not. You can almost tell

sometimes that people really like each other but are both afraid to make the first move or say

anything. I'm like, ‘Why don't you guys go out on a date, and I'll send you guys to Ruth's Chris

(restaurant). But it has to be a date and you have to hold hands and you have to give her a kiss at

the end of the night.’ I'll do stuff like that to mess around with people.” Apparently, despite


                                                30
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 31 of 57




admitting that he treated Fox employees (and guests) in such a demeaning and sexist manner, Fox

News permitted the behavior to openly continue in the workplace.

       b. Howard Kurtz

       162.    Ms. Areu was also a relative regular on “Media Buzz” with Howard Kurtz from

2017 through 2020. Ms. Areu’s appearances did very well in the ratings and the segments were

popular enough that Laura Ingraham’s show invited Ms. Areu to appear regularly as a media expert

in a similar type of media segment on her show as a result.

       163.    Although most shows used booking agents, Mr. Kurtz routinely contacted Ms. Areu

directly to book her for his show. Mr. Kurtz would both directly email and direct message Ms.

Areu with requests to appear on his show.

       164.    Mr. Kurtz was well aware that Ms. Areu was looking for a paid position at Fox

News. By way of example only, on May 4, 2018, Ms. Areu sent Mr. Kurtz a text message about

the fact that she still had not been given a contributor contract by Fox News. Mr. Kurtz responded,

“I don’t know why they’re resisting. Anyone else would get a contract. It must be that they think

you’ll keep doing it for free or some higher up doesn’t like you.”

       165.    In December 2018, Ms. Areu wrote to Mr. Kurtz, inter alia, “Fox promised to have

me on as a contributor by now, but nothing has happened.” He responded, inter alia, “Really

surprised you haven’t gotten a contract from Fox.”

       166.    In a March 9, 2019 email exchange, Ms. Areu asked Mr. Kurtz for advice on

obtaining a paid position, and he responded that it was “long overdue.”

       167.    At the same time, Mr. Kurtz was sending Ms. Areu messages via Twitter, phone,

and email, commenting on her looks and requesting meetings at his New York City hotel.




                                                31
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 32 of 57




       168.    Then, in July 2019, Ms. Areu knew that Mr. Kurtz would be coming to New York

City, and she wanted to meet with him to discuss work-related items and her desire for a paid

position at Fox News. In advance of Mr. Kurtz’s visit, Ms. Areu wrote to Mr. Kurtz, inter alia,

“So how should I go about convincing Amy and Lauren, or whoever makes the decision over

there. I think they spent $12k on my remote hits last week alone. And they’re flying me up once

a month for Fox Nation shows. … I think it’s cheaper to just make me a contributor at this point.”

       169.    On July 9, 2019, Mr. Kurtz was in New York City. As noted, Ms. Areu wanted to

meet with Mr. Kurtz to discuss work-related items and her desire for full-time employment with

Fox News.

       170.    When the two were unable to meet at the office, Mr. Kurtz inappropriately invited

Ms. Areu to come to his hotel (“I’m just at my hotel making calls. Can you come to the Muse

lobby at 7:15?”). Ms. Areu politely declined but invited Mr. Kurtz to dinner with her and a friend

who was in town. Mr. Kurtz declined. They agreed to meet after dinner.

       171.    Ms. Areu was concerned that if she did not meet with him, he may cancel her

appearance on his Sunday show. As a result, she knew that she had to respond. She decided to wait

until as late possible to respond with the knowledge that it would likely be too late and Mr. Kurtz

would be asleep or unavailable.

       172.    So, while still with her friend, and hotel staff at a Fox partner hotel, she texted Mr.

Kurtz that she was available to meet him at his hotel, The Muse. As she hoped, Mr. Kurtz did not

respond, allowing Ms. Areu to have fulfilled her obligation to contact him without actually having

to meet him. Ms. Areu hoped that would be enough to placate him.

       173.    The morning after Ms. Areu rejected Mr. Kurtz’s advances, he refused to meet with

her at the studio and emailed her, “I’m booked solid this morning which is why I hoped to connect



                                                 32
          Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 33 of 57




last night.” In reality, Mr. Kurtz appeared to be punishing Ms. Areu for refusing to join him at his

hotel.

         174.   As if this were not already obvious enough, shortly thereafter, Mr. Kurtz stated

directly to Ms. Areu, while they were in the F Studio greenroom before “Media Buzz” went live,

in sum and substance, “I have to remember that you’re the only woman here who tells me she’s at

a hotel to simply tell me she’s there. You don’t invite me over or come to my hotel room…I’ve

made a mental note.”

         175.   Ms. Areu has only appeared approximately three times on “Media Buzz” following

her rejection of Mr. Kurtz’s advances despite the fact that Ms. Areu’s previous appearances were

incredibly successful.

         176.   After her last appearance on the show in April 2020, Mr. Kurtz emailed Ms. Areu

to say she appeared rushed in her appearance. After years of being pleased with her appearances

and praising Ms. Areu for being a “feisty Latina” and routinely making comments about her

appearance, Mr. Kurtz suddenly decided that she was no longer good enough to appear on Media

Buzz. What changed? Ms. Areu’s refusal to go to his hotel.

         177.   Notwithstanding all of the foregoing, after this lawsuit was initially filed Fox News

engaged in blatant retaliation against Ms. Areu by leaking selective email/text communications

that Ms. Areu sent after Mr. Kurtz declined to join Ms. Areu and her friend for dinner and already

made clear that he was mad at Ms. Areu for not meeting at his hotel. These messages were leaked

to give the false impression that Ms. Areu was pursuing Mr. Kurtz, and not vice-versa.

         178.   It is true that, aware that Mr. Kurtz was upset with her, and fearing retaliation, Ms.

Areu did offer to meet with Mr. Kurtz at his hotel. However, as explained above, Ms. Areu did so

while still with her friend at a time of night when she did not believe he would be available. In



                                                 33
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 34 of 57




particular, the message Fox News leaked regarding Ms. Areu asking Mr. Kurtz for his hotel room

number was after Mr. Kurtz emailed the following to Ms. Areu with the subject “Well”: “I was

available twice but you weren’t. Didn’t get much sleep last night so going to bed. Have a good

night.”

          179.   Ms. Areu knew that he was unavailable as of 9:09 p.m. when he sent that email;

she also knew that he was annoyed that she did not go to his hotel earlier, which is why she

responded in such an over-the-top manner. She was attempting to inject humor into the situation

to diffuse any potential blowback.

          180.   She would never knowingly put herself in a dangerous position to be alone with

Mr. Kurtz at his hotel.

          181.   Regardless, she knew that Mr. Kurtz would decline any effort she made to see him

because she was with her friend.

          182.   Simply put, Ms. Areu sent the emails because she feared retaliation at the hands of

a powerful man who had repeatedly offered to help get her a paid position at Fox News. For Fox

News to retaliate against Ms. Areu by leaking these emails to push a false and misleading narrative

is shameful. Once again, Fox News attacks a victim of sexual harassment.

          183.   To make matters worse, in an effort to intimidate Ms. Areu into withdrawing her

truthful allegations against Mr. Kurtz, Fox News has threatened to seek sanctions against Ms. Areu

and her previous counsel if she fails to do so. This threat, too, constitutes unlawful retaliation.

          c. Gianno Caldwell

          184.   As another example of the way in which males in positions of power simply

expected females to acquiesce to their demands, on May 31, 2020, Gianno Caldwell, now a Fox

News contributor based in Miami, Florida, texted Ms. Areu a video of him together with Ann



                                                 34
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 35 of 57




Coulter, a far-right media pundit who regularly appears on Fox News. The video depicted Ms.

Coulter being swarmed by media. Mr. Caldwell wrote, “Ann is my friend.”

        185.    Mr. Caldwell, who knew that Ms. Areu would have loved the opportunity to meet

and work with Ms. Coulter, then used this fact to attempt to coerce Ms. Areu into dating him.

        186.    Indeed, right after he sent the video, he wrote, “I had no idea you were here [in

Florida]. We def need to get together.”

        187.    Ms. Areu ignored Mr. Caldwell’s request and deflected by making a joke about

how famous Ms. Coulter is (“I didn’t know she was that famous. I get asked for selfies at Publix

milk aisle. That’s about it.”).

        188.    Mr. Caldwell, either not getting the hint or not caring, responded, “I live in

Brickell.”

        189.    Ms. Areu again brought the conversation back to business and told Mr. Caldwell

that she would love to be invited to meet Ms. Coulter next time Mr. Caldwell saw her (“I’d love

to be invited next time! Liberal Sherpa and Ann Coulter and Gianno Caldwell would bring peace

and unity to all.”).

        190.    Mr. Caldwell responded, “Dope!” Mr. Caldwell then made clear that the “price”

to meet Ms. Coulter would be a date with Mr. Caldwell.

        191.    Specifically, Ms. Areu asked, “Can I take you two for lunch,” and Mr. Caldwell

responded, “Take me to lunch.”

        192.    Eventually, as Ms. Areu learned, she could only refuse to “pay to play” for so long

without serious consequences to her career, which became abundantly clear when she refused to

do so with two of Fox News’ most popular and powerful anchors, Tucker Carlson and Ed Henry.




                                                35
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 36 of 57




       d.      Tucker Carlson

       193.    In 2017 and 2018, Ms. Areu appeared on a very frequent basis on “Tucker Carlson

Tonight” (22 times, at least, in 2018 alone). As an October 2018 email exchange with Chelsea

Gilman, a booker for “Tucker Carlson Tonight,” confirms, the show was enthusiastic about having

Ms. Areu appear. Ms. Gilman wrote: “Thank you so much for joining us last night. We always

love having you!”

       194.    On or around November 30, 2018, Ms. Areu appeared on Mr. Carlson’s show,

which they filmed live together in New York City.

       195.    When Ms. Areu sat down with Mr. Carlson, she created small talk based on the

only personal news she knew about the host: a recent incident his family experienced when

protesters targeted his home. Ms. Areu expressed that she was sorry his family went through such

an ordeal and Mr. Carlson laughed and replied, in sum and substance, “Oh that? Yeah, my wife

was so pissed! She didn’t talk to me for days.”

       196.    Mr. Carlson’s response took Ms. Areu by surprise, but she also understood that a

person’s on-air persona did not always match their off-air personality.

       197.    Ms. Areu also felt slightly nervous going into this appearance because unlike most

of her “Liberal Sherpa” segments, she was in the studio with Mr. Carlson. Normally, Mr. Carlson

broadcasts from Washington, D.C. so they were not physically in the same location.

       198.    As always, Ms. Areu intended to leave the studio immediately after the “Liberal

Sherpa” segment ended. However, after the segment was completed, one of Mr. Carlson’s

assistants and/or writer/producer (an unknown to her Fox employee) whispered into Ms. Areu’s

ear that Mr. Carlson wanted her to stay until the very end of the show.




                                                  36
            Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 37 of 57




           199.   It was an unusual request, but Ms. Areu assumed that it meant that there was a

possibility that she would appear on-air again later in the program.

           200.   As Mr. Carlson continued to broadcast, Ms. Areu, believing that she was or could

be back on the lit camera aimed at her, continued to sit at the table for the duration of the show

without direction in her earpiece (which is unusual for a live show). She sat as quietly as possible

to not disturb the show.

           201.   However, the show ended without Ms. Areu going back on-air, which noticeably

confused her. An assistant then walked over and removed all studio equipment from Ms. Areu,

including an earpiece and microphone connected to the studio chair rest behind her back.

           202.   At the same time Ms. Areu was being unhooked from her studio equipment, a male

employee shut the studio door and Mr. Carlson began changing his clothes in front of Ms. Areu

and one other male employee.

           203.   As he was changing his clothes, Mr. Carlson told Ms. Areu that he was planning to

attend his show’s annual Christmas party that evening and specifically mentioned that he planned

to “make a quick appearance.”

           204.   Mr. Carlson, hardly making any effort to hide his intentions, then began telling Ms.

Areu that he would be alone in New York City that night, and that he would be staying alone in

his hotel room.

           205.   Ms. Areu had no idea why she was kept in the studio without an explanation. It

was, however, a test to see if she would have the “right” reaction, that is, would she be open to his

suggestion of a sexual encounter with him (whether it was that evening or at some point in the

future).




                                                   37
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 38 of 57




        206.    Ms. Areu knew that if she did not respond in the “right” way, she ran the very real

risk of no longer appearing regularly on his show. But, she refused to play along.

        207.    Instead, Ms. Areu asked why she was asked to stay after her segment ended. Mr.

Carlson laughed at her and said: “Do you think I have a job for you?”

        208.    Ms. Areu listed her credentials and told him that she felt having the number one

segment on his show made her worthy of that consideration. Mr. Carlson then joked with his two

male colleagues by saying: “you guys didn’t find her on the street after all?”

        209.    By that time, Ms. Areu was becoming particularly aware that she was essentially

alone in the studio. All makeup artists, assistants, interns, management, and others had left for the

day. It was the night shift, where shows are often filmed without supervision. And, Ms. Areu was

getting the distinct impression that Mr. Carlson and his male colleagues were enjoying making her

uncomfortable.

        210.    Unknown to Mr. Carlson and the others, Ms. Areu had a guest in the greenroom

who was perplexed that she had not emerged from the studio more than 45 minutes after her

segment ended. Knowing that her guest was waiting in the greenroom gave Ms. Areu the courage

to get up and leave the studio. She was so troubled by the encounter she ran into the greenroom.

She was trembling when she arrived and her guest was startled by her behavior. When asked what

happened, she recounted the entire incident.

        211.    At that time, Ms. Areu knew that her response to Mr. Carlson may mean the end of

her Liberal Sherpa segment. And she certainly believed that reporting what happened would

definitively lead to its end.

        212.    She was right. Although the Liberal Sherpa segment from that evening was

receiving a lot of traction online, Ms. Areu realized that by the next morning, the segment had



                                                 38
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 39 of 57




been removed from Fox News on Facebook. Ms. Areu emailed Ron Mitchell to ask why it was

removed and to inquire whether there was something wrong with the segment. He responded that

he would find out why it was removed and added “Everyone likes the segment.”

        213.    However, shortly after that incident, Ms. Areu went from being a regular on

“Tucker Carlson Tonight” to being on only a handful of times more. In fact, Ms. Areu appeared

only four (4) times after the incident (one of which was with a guest host) despite appearing more

than twenty (20) times prior in 2018 alone.

        214.    Several months after the incident, Ms. Areu informed a Fox cameraman about what

happened. She wrote via text that she should have played along with whatever Mr. Carlson wanted

that night. The cameraman responded that what happened was terrible. When Ms. Areu again

stated that she should have gone out with Mr. Carlson, the cameraman knew exactly what Ms.

Areu meant and replied: “You mean go out go out!”11

        215.    Not knowing who else to contact about the future of her Liberal Sherpa segment,

in August 2019, Ms. Areu contacted Ron Mitchell (the senior vice president of prime-time

programming), and asked if they were still doing the segment. Mr. Mitchell acknowledged that it

had in fact been taken off the air (although Ms. Areu was never notified) when he responded:

“Please pitch some! We were just talking about bringing it back.”




11
   A Fox cameraman also sent Ms. Areu inappropriate text messages. For example, he sent her a screenshot
of a tweet that showed a man naked from the waist down walking through Manhattan. The original tweet
said: “Sunday morning out with my 4 year old daughter. Naked man, penis flapping in the breeze. Great
job @NYCMayor @BilldeBlasio.” The cameraman commented, “She says it like it’s a bad thing…[tongue
sticking out emoji]!” On another occasion, he sent Ms. Areu a text message at nearly 1 a.m. saying:
“Hello…U up?” Ms. Areu replied “I have a temp phone. Who is this? I don’t have any contacts.” The
cameraman responded: “That’s so sad…and it hurts you don’t know who would be texting you so late…I
don’t feel that special now.” While the cameraman did not have the power to make hiring decisions, it is a
further example of the way in which male employees at Fox News felt free to harass women.

                                                   39
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 40 of 57




       216.    As a result, Ms. Areu began pitching story ideas directly to Mr. Mitchell. He liked

several of her pitches and booked her directly (through his staff) to appear on the show. Upon

information and belief, that is the only reason that Ms. Areu was booked at all in 2019. In addition,

there were several additional dates for which she was booked to be on the show through Mr.

Mitchell, which were suddenly cancelled.

       217.    In 2020, Ms. Areu again asked about the status of her Liberal Sherpa segment.

While the show’s staff booked her after she inquired, they later told Ms. Areu that Mr. Carlson

was no longer interested in her appearing on the show.

       218.    Moreover, Ms. Areu was informed by a Fox News employee that Mr. Carlson’s

tech manager expressly directed a Fox News worker not to help Ms. Areu set up a home studio

with equipment.

       219.    Another employee working on Mr. Carlson’s show told Ms. Areu that Mr. Carlson

specifically thwarted a number of proposals to have her appear on the show.

       220.    Ms. Areu’s failure to respond to Mr. Carlson’s sexually suggestive invitation led

directly to the cancellation of Ms. Areu’s Liberal Sherpa segment. Given Mr. Carlson’s power at

Fox News, his lack of support had wide reaching implications for Ms. Areu’s career.

       221.    Thus, despite proving that she could obtain some of the highest ratings on one of

the highest-rated shows on Fox News in July 2018 and being placed on “the list” of those being

included for a paid position, Ms. Areu was rarely making appearances on the top Fox News shows

by 2019.

       e.      Ed Henry

       222.     After hosting a primetime show, “The Story” at Fox’s F Studio in the New York

City Bureau in May 2019, Mr. Henry spoke to Ms. Areu about his recent surgery. The two took



                                                 40
        Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 41 of 57




a picture together with Ms. Areu’s phone, which she then shared with Mr. Henry. As a result, Mr.

Henry had Ms. Areu’s cell phone number. Almost immediately after getting her cell number, Mr.

Henry began sending Ms. Areu a slew of wildly inappropriate sexual images, messages and videos

through the first half of 2020, including many texts in which he implied that Ms. Areu should

have sex with him and that he would assist Ms. Areu’s career if she did so.

      223.     Ms. Areu did her best to change the subject by discussing current events and other

news-related topics, while also attempting to ensure that he was not angry that she refused to

“play along” with his sexually inappropriate text messages.

      224.     However, as the text messages increased, so did Mr. Henry’s inappropriate texts.

Examples include, among others:

              A “closeup” photograph of a woman’s vagina being “clamped” closed by
               clothespins;

              A photograph of an individual wearing a mask that has a large penis in
               lieu of a nose and Mr. Henry’s message: “Did you miss me?”;

              A photograph of a vibrator faux smoking a cigarette;

              A photograph with a woman with her mouth open and tongue extended,
               with a man’s hands pulling her towards his midsection, captioned “In case
               you wondering … the male g-spot is located at the back of a woman’s
               throat;”

              A photograph of a woman’s rear end and vagina modified to include the
               features of a bunny rabbit (this was sent for Easter);

              A woman wearing nothing but three masks, in which her entire body is
               exposed other than her breasts and vagina;

              A photograph of a rubber glove where each finger appears to be a dildo
               and/or ribbed like a condom;

              A video of a woman running across the room and jumping towards a
               camera – her skirt lifts up and the video ends with a closeup of her vagina;
               and


                                                41
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 42 of 57




                A video entitled “Fastest Interview … candidate selected in 3
                 seconds.” In the video, a female purportedly interviewing for a position
                 exposes her vagina, after which the male interviewer indicates that she got
                 the job.

        225.     As noted, the “fastest interview” video shows a purported interviewee flashing her

vagina to the interviewer, who immediately offers her the job.

        226.     Immediately after Mr. Henry sent Ms. Areu this video, he texted her, “Are you avail

for anchor interview.”

        227.     Mr. Henry knew that Ms. Areu was looking for full-time work at Fox News, and

was telling her, in no uncertain terms, that he would assist her career if she had sex with him.

        228.     On May 21, 2020, Mr. Henry asked Ms. Areu to speak over the phone. Ms. Areu

was direct with Mr. Henry and asked whether he thought that Fox News might be hiring. Mr.

Henry then made it clear what he expected from Ms. Areu if she wanted his

assistance. Specifically, he started berating her for being “boring” and “not who [he] thought [she]

w[as].” After Ms. Areu did not assuage Mr. Henry’s concerns by indicating that she was not

“boring” (i.e., that she would be willing to engage in sexual acts with him), Mr. Henry ended the

call.

        229.     Over the following two weeks, Ms. Areu, attempting to salvage the relationship (in

order to salvage her career), pitched various story ideas. When he failed to even respond, she

wrote to him, “Wait, you haven’t written to me since we spoke. I sucked that bad?” Mr. Henry –

making it clear that he was unhappy that Ms. Areu had decided not to sleep with him in exchange

for his assistance with her career – wrote, “Nah you decided to be a jerk which made me sad.” Of

course, Mr. Henry was simply fishing for Ms. Areu to change her mind and sleep with him. When

she failed to do so, he simply wrote, “All good. Hope Florida is fabulous.”




                                                  42
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 43 of 57




                   iii.   Ms. Areu came forward despite knowing the consequences

       230.    From Sean Hannity’s offensive “auctioning” off of Ms. Areu in March 2018 to

Tucker Carlson’s sexually inappropriate behavior in November 2018 to Howard Kurtz’s anger in

July 2019 when Ms. Areu refused to meet him at his hotel to Ed Henry sending violent

pornography in 2019-2020 to Gianno Caldwell’s attempt to convince Ms. Areu to go on a date

with him in exchange for an introduction to Ann Coulter in May 2020, Ms. Areu went from

appearing regularly on Fox News’ highest-rated shows in 2018 to being blacklisted from the

majority of Fox News’ most well-known shows in 2019 and to being completely removed from

the air in 2020.

       231.    In an effort to retain her connection to Fox News, Ms. Areu began pitching story

ideas for opinion pieces on Fox News’ website. She received her first assignment in March 2019.

Two editors in the op-ed department then began routinely assigning and accepting written pieces

by Ms. Areu. However, by March 2020, all of Ms. Areu’s contributed opinion pieces were “passed

on” by FoxNews.com opinion editors, despite at least two pieces being bumped to the Fox News

website’s homepage because they exceeded expectations in readership.

       232.    Even still, Ms. Areu continued pitching story ideas and reaching out to her contacts

at Fox News. She had not yet accepted that she was being blacklisted and remained hopeful that

she would continue to have the opportunity to obtain a paid contributor position.

       233.    However, shortly after Mr. Henry was terminated on July 1, 2020, Ms. Areu

received a call from a Fox News colleague notifying her about the termination. Ms. Areu

immediately knew that she had a decision to make: would she risk any chance, however small, at

reviving her Fox News career by coming forward with what she knew about the sexually hostile

work environment at Fox?



                                                43
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 44 of 57




       234.    Without a doubt, at the time Mr. Henry was terminated, as detailed herein, Ms.

Areu’s career at Fox News had begun being derailed as a result of her refusal to engage in sexual

activity with male anchors, including but not limited to Mr. Henry.

       235.    Ms. Areu knew that speaking out against Fox News was not just about losing her

career at Fox News, it was also about losing all economic security. After all, the economic

opportunities made available to Ms. Areu as a result of her work at Fox News were absolutely

essential given that despite the thousands of hours Ms. Areu spent preparing for and appearing on

air at Fox News, she was never provided any compensation.

       236.    Not only would any opportunity to continue working at Fox News be destroyed,

she would also be risking the attacks and spin Fox News would launch against her thereby

undermining any future opportunities in her industry.

       237.    Not to mention that Ms. Areu had already been subjected to multiple threats from

Fox News viewers over the last decade, which had left her concerned about her safety.

       238.    It is understandable, then, that it took Ms. Areu several moments to think about the

choice facing her.

       239.    But, something in Ms. Areu broke when she learned about what happened to Ms.

Eckhart, which was why, shortly after the news of Mr. Henry’s termination broke, Ms. Areu found

herself quickly writing an email to Amy Sohnen, the Vice President of Talent Development, before

she lost her courage.

       240.    Ms. Areu started and stopped writing the email multiple times because she knew

the consequences if she hit send. But, in the end, Ms. Areu sent an email in which she simply stated

that she had pornographic text messages from Mr. Henry. She also stated that Mr. Henry was “not

the only one” who sent her pornographic messages.



                                                44
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 45 of 57




       241.    Ms. Areu never received a response from Ms. Sohnen.

       242.    As expected, the Fox News spin machine immediately sough to discredit Ms. Areu.

As detailed above, Fox News has a pattern of retaliating against women who are courageous

enough to speak out against sexual harassment in the workplace, and its response to Ms. Areu

coming forward has continued that pattern.

       243.    Nonetheless, Ms. Areu knows that Fox News will never be a safe place for women

to work unless there are major institutional changes. She has a young daughter who wants nothing

more than to be a journalist when she grows up. And Ms. Areu wants to be able to encourage her

to follow that dream. She could not do that knowing that she had any part in permitting Fox News

to continue its abuse and harassment of women.


                                FIRST CAUSE OF ACTION
                       (Sex Trafficking under 18 U.S.C. § 1591, et seq.)
                              Against Fox News and Ed Henry

       244.    Ms. Eckhart repeats and realleges by reference each and every allegation contained

hereinabove and incorporates the same herein as though fully set forth herein.

       245.    Defendant Mr. Henry enticed women, including Ms. Eckhart, to attend meetings

and social gatherings with him based on the fraudulent promise that he would aid their career

development.

       246.    The opportunity to have a private meeting with Mr. Henry to discuss career

development carries value because such opportunities can be career-making and therefore life-

changing.

       247.    Mr. Henry enticed Plaintiff to his hotel room based on the false pretense that he

would discuss and aid her career progression.



                                                45
            Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 46 of 57




           248.   Mr. Henry enticed Plaintiff to his hotel room knowing that force or threats of force

would be used to cause Ms. Eckhart to engage in a sex act.

           249.   Mr. Henry engaged in sexual acts with Plaintiff in his hotel room without her

consent.

           250.   Mr. Henry and Fox News formed a venture as defined by 18 U.S.C. § 1591 given

that they constituted a “group of two or more individuals associated in fact, whether or not a legal

entity.”

           251.   Fox News benefited from participation in the venture because Fox News received

value from Mr. Henry’s services and benefited financially from his continued employment.

           252.   Fox News knew that Mr. Henry engaged in a pattern and practice of sexual

misconduct with women prior to the time that he raped Ms. Eckhart.

           253.   Fox News participated in Mr. Henry’s sexual misconduct by knowingly assisting

and facilitating Mr. Henry with the resources and authority to engage in sexual misconduct and by

helping to clean up after and cover up the sexual misconduct, including by failing to investigate

claims of sexual misconduct and refusing to remediate or take action against Mr. Henry upon

learning of Mr. Henry’s sexual misconduct.

           254.   Fox News also paid for Mr. Henry’s interstate travel and the premises where the

sexual assault was committed.

           255.   Had Fox News terminated Mr. Henry upon learning of his sexual misconduct, it

would have suffered financial harm, and Ms. Eckhart would not have been raped.

           256.   Fox News benefited from its involvement in the venture because it allowed Mr.

Henry to continue to appear on Fox News and co-anchor shows, which resulted in Fox News

continuing to make money.



                                                   46
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 47 of 57




       257.    As a direct and proximate result of Fox News’ and Ed Henry’s unlawful conduct

as alleged hereinabove, Plaintiff has suffered physical injury, severe emotional distress,

humiliation, embarrassment, mental and emotional distress and anxiety, economic harm and other

consequential damages.

       258.    Plaintiff also seeks reasonable attorneys’ fees as provided under 18 U.S.

Code § 1595(a).

                              SECOND CAUSE OF ACTION
                (Hostile Work Environment, Sexual Harassment and Gender
                Discrimination under Title VII of the Civil Rights Act of 1964)
                                     Against Fox News

       259.    Plaintiff Areu hereby repeats and realleges each and every allegation in the

preceding paragraphs as if set forth fully within.

       260.    Defendant Fox News has discriminated against Plaintiff Areu on the basis of her

gender in violation to Title VII by subjecting her to disparate treatment based upon her gender,

including, but not limited to, subjecting her to sexual harassment and a hostile work environment.

As a result, Plaintiff Areu was denied the opportunity to work in an employment environment free

of unlawful discrimination.

       261.    Additionally, Defendant Fox News has discriminated against Plaintiff Areu by

subjecting her to disparate treatment with respect to Defendant Fox News’ discriminatory failure

to hire on the basis of gender.

       262.    These actions are in direct violation of Title VII of the Civil Rights Act of 1964, as

amended.

       263.    As a direct and proximate result of Defendant Fox News’ unlawful discriminatory

conduct in violation of Title VII, Plaintiff Areu has suffered, and continues to suffer, monetary

and/or economic harm for which she is entitled to an award of monetary damages and other relief.

                                                 47
          Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 48 of 57




        264.    As a direct and proximate result of Defendant Fox News’ unlawful discriminatory

conduct in violation of Title VII, Plaintiff Areu has suffered, and continues to suffer, severe mental

anguish and emotional distress for which she is entitled to an award of monetary damages and

other relief.

        265.    Defendant Fox News’ unlawful discriminatory and wrongful conduct constitutes a

willful and wanton violation of Title VII, was outrageous and malicious, was intended to injure

Plaintiff Areu, and was committed with conscious disregard of Plaintiff Areu’s civil rights,

entitling Plaintiff Areu to an award of punitive damages.

                                 THIRD CAUSE OF ACTION
                  (Retaliation under Title VII of the Civil Rights Act of 1964)
                                      Against Fox News

        266.    Plaintiff Areu hereby repeats and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

        267.    Defendant Fox News has retaliated against Plaintiff Areu because she engaged in

protected activity as defined by Title VII of the Civil Rights Act by, inter alia, failing to hire her,

and subjecting her to harassment and trauma, including, among other things, leaks to the media

and a threatened motion for sanctions.

        268.    As a direct and proximate result of Defendant Fox News’ unlawful retaliatory

conduct in violation of Title VII, Plaintiff Areu has suffered, and continues to suffer, monetary

and/or economic harm for which she is entitled to an award of monetary damages and other relief.

        269.    As a direct and proximate result of Defendant Fox News’ unlawful retaliatory

conduct in violation of Title VII, Plaintiff Areu has suffered, and continues to suffer, severe mental

anguish and emotional distress for which she is entitled to an award of monetary damages and

other relief.


                                                  48
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 49 of 57




          270.   Defendant Fox News’ unlawful discriminatory and wrongful conduct constitutes a

willful and wanton violation of Title VII, was outrageous, malicious and cruel, was intended to

injure Plaintiff Areu, and was committed with conscious disregard of Plaintiff Areu’s civil rights,

entitling Plaintiff Areu to an award of punitive damages.

                                 FOURTH CAUSE OF ACTION

                  (Hostile Work Environment, Sexual Harassment and Gender
                             Discrimination under the NYSHRL)
                                    Against All Defendants

          271.   Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

          272.   Defendants have discriminated against Plaintiffs on the basis of their gender in

violation of the NYSHRL by subjecting Plaintiffs to disparate treatment based upon their gender,

including, but not limited to, subjecting them to sexual assault and/or harassment and a hostile

work environment.

          273.   Additionally, Defendants have discriminated against Plaintiff Areu by subjecting

her to disparate treatment with respect to Defendants’ discriminatory failure to hire on the basis of

gender.

          274.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

violation of the NYSHRL, Plaintiffs have suffered, and continue to suffer, monetary and/or

economic harm for which they are entitled to an award of monetary damages and other relief.

          275.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

violation of the NYSHRL, Plaintiffs have suffered, and continue to suffer, severe mental anguish

and emotional distress for which they are entitled to an award of monetary damages and other

relief.


                                                 49
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 50 of 57




          276.   Defendants’ unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs’ rights

under the NYSHRL for which Plaintiffs are entitled to an award of punitive damages

                                   FIFTH CAUSE OF ACTION
                                 (Retaliation under the NYSHRL)
                                      Against All Defendants

          277.   Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

          278.   Defendants have retaliated against Plaintiffs because they engaged in protected

activity as defined by the NYSHRL by, inter alia, terminating their employment and/or failing to

hire them, and subjecting them to post-termination harassment and trauma, including, among other

things, leaks to the media and a threatened motion for sanctions.

          279.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiffs have suffered, and continue to suffer, monetary and/or

economic harm for which they are entitled to an award of monetary damages and other relief.

          280.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiffs have suffered, and continue to suffer, severe mental anguish

and emotional distress for which they are entitled to an award of monetary damages and other

relief.

          281.   Defendants’ unlawful and retaliatory actions were intentional, done with malice

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs’ rights under the

NYSHRL for which Plaintiffs are entitled to an award of punitive damages.




                                                 50
          Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 51 of 57




                                SIXTH CAUSE OF ACTION
                      (Aiding and Abetting in Violation of the NYSHRL)
                                Against Individual Defendants

        282.    Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

        283.    Defendant Henry knowingly and maliciously aided and abetted the unemployment

practices, discrimination, and retaliation, as described herein, committed against Plaintiffs in

violation of the NYSHRL.

        284.    Defendants Carlson, Hannity, and Kurtz knowingly and maliciously aided and

abetted the unemployment practices, discrimination, and retaliation, as described herein,

committed against Plaintiff Areu in violation of the NYSHRL.

        285.    As a direct and proximate result, Plaintiffs have suffered, and continue to suffer,

monetary and/or economic harm for which they are entitled to an award of monetary damages and

other relief.

        286.    As a direct and proximate result, Plaintiffs have suffered, and continue to suffer,

severe mental anguish and emotional distress for which they are entitled to an award of monetary

damages and other relief.

                              SEVENTH CAUSE OF ACTION
                 (Hostile Work Environment, Sexual Harassment and Gender
                            Discrimination under the NYCHRL)
                                   Against All Defendants

        287.    Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

        288.    Defendants have discriminated against Plaintiffs on the basis of their gender in

violation of the NYCHRL by subjecting Plaintiffs to disparate treatment based upon their gender,



                                                51
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 52 of 57




including, but not limited to, subjecting them to failure to hire, wrongful termination, sexual assault

and/or harassment, and a hostile work environment.

          289.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

violation of the NYCHRL, Plaintiffs have suffered, and continue to suffer, monetary and/or

economic harm for which they are entitled to an award of monetary damages and other relief.

          290.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

violation of the NYCHRL, Plaintiffs have suffered, and continue to suffer, severe mental anguish

and emotional distress for which they are entitled to an award of monetary damages and other

relief.

          291.   Defendants’ unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs’ rights

under the NYCHRL for which Plaintiffs are entitled to an award of punitive damages.

                                 EIGHTH CAUSE OF ACTION
                                (Retaliation under the NYCHRL)
                                     Against All Defendants

          292.   Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

          293.   Defendants have retaliated against Plaintiffs because they engaged in protected

activity as defined by the NYCHRL by, inter alia, terminating their employment and/or failing to

hire them, and subjecting them to post-termination harassment and trauma, including, among other

things, leaks to the media and a threatened motion for sanctions.

          294.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiffs have suffered, and continue to suffer, monetary and/or

economic harm for which they are entitled to an award of monetary damages and other relief.


                                                  52
           Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 53 of 57




          295.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiffs have suffered, and continue to suffer, severe mental anguish

and emotional distress for which they are entitled to an award of monetary damages and other

relief.

          296.   Defendants’ unlawful and retaliatory actions were intentional, done with malice

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs’ rights under the

NYCHRL for which Plaintiffs are entitled to an award of punitive damages

                                 NINTH CAUSE OF ACTION
                       (Aiding and Abetting in Violation of the NYCHRL)
                                 Against Individual Defendants

          297.   Plaintiffs hereby repeat and reallege each and every allegation in the preceding

paragraphs as if set forth fully herein.

          298.   Defendant Henry knowingly and maliciously aided and abetted the unemployment

practices, discrimination, and retaliation, as described herein, committed against Plaintiffs in

violation of the NYSHRL.

          299.   Defendants Carlson, Hannity, and Kurtz knowingly and maliciously aided and

abetted the unemployment practices, discrimination, and retaliation, as described herein,

committed against Plaintiffs in violation of the NYCHRL.

          300.   As a direct and proximate result, Plaintiffs have suffered, and continue to suffer,

monetary and/or economic harm for which they are entitled to an award of monetary damages and

other relief.

          301.   As a direct and proximate result Plaintiffs have suffered, and continue to suffer,

severe mental anguish and emotional distress for which they are entitled to an award of monetary

damages and other relief.


                                                 53
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 54 of 57




                              TENTH CAUSE OF ACTION
                 (Gender-Motivated Violence Pursuant to NYC Admin. Code)
                               Against Defendant Ed Henry

        302.    Plaintiff Eckhart hereby repeats and realleges each and every allegation in the

preceding paragraphs as if set forth fully herein.

        303.    The above-described conduct of Mr. Henry, including, but not limited to, Mr.

Henry’s sexual assaults and rape of Plaintiff Eckhart, constitutes a “crime of violence” and a

“crime of violence motivated by gender” against Plaintiff as defined by the New York City Gender

Motivated Violence Act, NYC Admin. Code § 8-903 (2017), (“GMVA”).

        304.    The above-described conduct of Mr. Henry, including, but not limited to, Mr.

Henry’s sexual assaults and rape of Plaintiff, constitutes a “crime of violence” against Plaintiff

motivated: (i) by her gender; (ii) on the basis of her gender; and/or (iii) due, at least in part, to an

animus based on her gender.

        305.    Mr. Henry committed a “crime of violence” against Plaintiff because she is a

woman and, at least in part, because he has an animus towards women. Mr. Henry’s gender-

motivated animus towards women is demonstrated by, among other things, his sexually violent

treatment of women.

        306.    As a direct and proximate result of the aforementioned gender-motivated violence,

Plaintiff has sustained in the past and will continue to sustain, monetary damages, physical injury,

pain and suffering, and serious psychological and emotional distress, entitling her to an award of

compensatory damages.

        307.    Mr. Henry’s gender-motivated violence against Plaintiff entitles her to punitive

damages and an award of attorneys’ fees and costs.




                                                  54
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 55 of 57




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor and against

Defendants, containing the following relief:

       A.      A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the United States, the State of New York and the City of

New York;

       B.      An injunction and order permanently restraining Defendants and their partners,

officers, owners, agents, successors, employees and/or representatives, and any and all persons

acting in concert with them, from engaging in any such further unlawful conduct, including the

policies and practices complained of herein;

       C.      An order reinstating Plaintiff Areu into a paid contributor position and/or back pay

for the years she provided services to Defendants.

       D.      An order requiring Defendants to create and maintain an adequate sexual

harassment policy that covers employees and contributors engaged in services with Defendants

and further ordering Defendants to provide each employee and contributor with a copy of said

policy in written and electronic form. The policy should include, but is not limited to, the policies

and procedures for reporting any sexual harassment or gender discrimination claims, the specific

identities of Human Resource personnel who should be contacted to report any sexual harassment

or gender discrimination along with their telephone numbers and email addresses, and a toll free

anonymous hotline that can field and respond to reports of sexual harassment or gender

discrimination.




                                                 55
               Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 56 of 57




          E.       An order requiring Defendants to engage in companywide sexual harassment and

sensitivity training conducted by an organization recommended by the National Women’s Law

Center.

          F.       An order requiring Defendants to provide an on-site ombudsperson to address

reports of sexual harassment and gender discrimination. Said ombudsperson should be accessible

to employees and contributors engaged in a business relationship with Defendants.

          G.       An order requiring Defendants to provide an on-site member of management or

Human Resources in all studios where live or taped programming occurs, day or night. Said person

should be accessible to employees and contributors engaged in a business relationship with

Defendants.

          H.       An award of damages against Defendants, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiffs for all monetary and/or economic damages, including, but not limited to, loss of past and

future income, wages, compensation, seniority, and other benefits of employment;

          I.       An award of damages against Defendants, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiffs for all non-monetary and/or compensatory damages, including, but not limited to,

compensation for her emotional distress;

          J.       An award of damages for any and all other monetary and/or non-monetary losses

suffered by Plaintiffs, including, but not limited to, loss of income, earned bonus pay, reputational

harm and harm to professional reputation, in an amount to be determined at trial, plus prejudgment

interest;




                                                   56
         Case 1:20-cv-05593-RA Document 38 Filed 09/11/20 Page 57 of 57




       K.      An award of punitive damages, and any applicable penalties and/or liquidated

damages in an amount to be determined at trial;

       L.      Prejudgment interest on all amounts due;

       M.      An award of costs that Plaintiffs have incurred in this action, including, but not

limited to, expert witness fees, as well as Plaintiffs’ reasonable attorneys’ fees and costs to the

fullest extent permitted by law; and

       N.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues of fact and damages stated herein.

Dated: September 11, 2020
       New York, New York                            Respectfully submitted,




By: /s/ James A. Vagnini_______                      By: /s/ Michael J. Willemin_____
       James A. Vagnini                                     Douglas H. Wigdor
       Sara Wyn Kane                                        Michael J. Willemin
       Matthew L. Berman
       Monica Hincken                                WIGDOR LLP
                                                     85 Fifth Avenue
VALLI KANE & VAGNINI LLP                             New York, NY 10003
600 Old Country Road, Suite 519                      Telephone: (212) 257-6800
Garden City, New York 11530                          Facsimile: (212) 257-6845
Telephone: (516) 203-7180                            dwigdor@wigdorlaw.com
Facsimile: (516) 706-0248                            mwillemin@wigdorlaw.com
jvagnini@vkvlawyers.com
skane@vkvlawyers.com
mberman@vkvlawyers.com                               Attorneys for Plaintiff Eckhart
mhincken@vkvlawyers.com


Attorneys for Plaintiff Areu




                                                57
